Detailed Office Action
	Applicant’s arguments and amendments filed on 4/28/2022 have been entered and fully considered. Claims 11-16 have been amended. Claims 1-10 and 17 are cancelled. Claims 18-20 are withdrawn from examination. New Claims 21-27 are added. Claims 11-16 and 18-27 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendments have overcome the objections and the 35 USC 112(b) rejections previously set forth in the non-final office action of 4/28/2022. The objections and rejections are withdrawn.
Applicants arguments that the primary art of BENSON (US-2005/0056362) does not disclose some of the original and amended limitations of claim 11 have been fully considered and found not to be persuasive (see arguments of 4/28/2022, pages 10-11).
Applicant states that BENSON teaches a heating apparatus 123. However, not all heating apparatuses are the same and the heating apparatus of 123 of Benson does not teach the claimed heating member. Thus, Benson cannot anticipate claim 11 under § 102 by disclosing every element of claim 11.
	The Examiner notes that this is an amended limitation that was not present in the original set of claims. This limitation is rejected in this office action and in view of the secondary art of KADEN (US-2019/0274193) and is detailed below in the 35 USC 103 section.
Applicant state that further, claim 11 recites, in part, a shaping device for shaping a blank of a structural thermoplastic part comprising "an inclination member sized and shaped to modify an inclination of at least one part of the longitudinal portion of the blank according to an angle of inclination of the inclination member, which is adjustable with respect to a horizontal plane transverse to the longitudinal axis". As discussed above, Benson teaches a plurality of rollers to be used one at a time, serially, to change the shape of the elongate member. None of the disclosed rollers has an angle of inclination that is adjustable with respect to a horizontal plane transverse to the longitudinal axis. Thus, Benson cannot anticipate claim 11 fort his additional reason.
	The Examiner respectfully disagree. This limitation was, in part, in the dependent claim 14 that was properly rejected under 103 section in the non-final office action of 4/28/2022 (see page 8). The Applicant does not provide an argument as to the error in that 103 argument. Therefore, the Examiner cannot properly respond to this argument. This rejection is re-iterated below in the 103 section. 
New claims 21-27 lack written description support for a number of major limitations that are recited in them. As such they are rejected under the 35 USC 112(a) section below. The details are presented in that section.
Claim Objections
Claims 11, 15, and 22 are objected to because of the following informalities:
Claim 11 (line 10) and claim 22 (line 2): replace “side walls” with “sidewalls” to be consistent with the other occurrences of this limitation.
Claim 15, lines 1/2: replace “wherein inclination member” with “wherein the inclination member”. Appropriate correction is required.
Claim 22, line 4: replace “the sidewall” with “the sidewalls”. Two side walls are recited in line 2 of this claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 27 recites an “adjustable actuator” that is connected to a roller of a first module. There is no description support for any actuator in the instant specification. Furthermore, no definition of an adjustable actuator is provided. If, arguendo, an actuator can be deciphered from the instant disclosure, one of ordinary skill in the art is not appraised of the cited functionality of “adjustable”: is this actuator spatially adjustable and can be moved? Or it is just a variable actuator?
Additionally, it is recited that a first adjustable actuator is connected to the second module in addition to a second adjustable actuator. These two modules (first and second) are far part (see instant FIG. 2, 81 and 82). Where is the first actuator located? Is this also the actuator that is connected to the first module? Claims 22-27 are dependent on claim 21 and are rejected as well.
In the interest of compact prosecution, the Examiner interprets claim 21 as reciting a plurality of frames with their inclination members (rollers) and actuators. 
Claim 23 is reciting a third actuator connected to the second inclination member of the second module. As described above there is no support for this unique configuration in the instant disclosure. No actuator is taught and therefore, one of ordinary skill in the art is not appraised of how a third actuator can be connected to the second module that already has a first and a second actuator. Why one module needs three actuators and how are functioning? In the interest of compact prosecution, The Examiner uses the same interpretation as described above for this claim.
Claims 24 and 25 recite a guide member. This member is not defined in the instant disclosure and one of ordinary skill in the art is not appraised of its structure or function. This is considered a new mater. Claims 26 and 27 are dependent on claim 25 and are rejected as well. In the interest of compact prosecution, the Examiner interprets guide member as the roller and its associated structure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation of “a blank” in line 5. This limitation is already recited in line 1 of claim 11. Therefore, it is not clear whether this blank is the same as that in line 1. Claims 12-16 are dependent on claim 11 and are rejected as well. For examination purposes, the Examiner interprets this limitation as the same.
Claim 21 recites the limitation "the support base" in lines 3/4. There is insufficient antecedent basis for this limitation in the claim. Claims 22-27 are dependent on claim 21 and are rejected as well. For examination purposes, the Examiner interprets this limitation as “the support member” that is recited in line 3 of claim 21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over BENSON (US-2005/0056362), hereinafter BENSON in view of KADEN (US-2019/0274193), hereinafter KADEN. Note that the italicized text below are the instant claims. Additionally, the Examiner has reproduced and annotated FIG. 1 of BENSON (hereinafter pasted figure) to facilitate the discussion.

    PNG
    media_image1.png
    578
    642
    media_image1.png
    Greyscale

Regarding claim 11, BENSON discloses A shaping device for shaping a blank of a structural thermoplastic part for integrating into a primary structure of an airplane {[abstract], [0089] note the use in an aircraft, [FIG. 1] 100 is the shaping device and 102 is the blank}, 
the blank comprising reinforcing fibres embedded in a thermoplastic matrix {[0046] note the prepreg that is fiber and a thermoplastic},  
The Examiner notes that the limitations above are in the preamble of claim 11 and recite the purpose or intended use of the cited materials in the claimed apparatus {see MPEP 2111.02 (II)}. Additionally, materials acted upon by an apparatus do not limit the claimed apparatus {see MPEP 2115}.
said shaping device comprising: 
- a support member for supporting a blank, the support member extending along a longitudinal axis {[FIG. 1] 106 is the support member that extends along a longitudinal axis and supports 102}; 
- a heating member configured to heat a longitudinal portion of the blank to a temperature sufficient to render the thermoplastic matrix of the blank malleable {[0046] note heating the material sheet to readily conform to the shape of mandrel that is an indication of rendering malleable}, 
-an inclination member sized and shaped to modify an inclination of at least one part of the longitudinal portion of the blank according to an angle of inclination of the inclination member, which is adjustable with respect to a horizontal plane transverse to the longitudinal axis {[FIG. 1] 116 is the inclination member, [0076] note that plurality of structural angles can be made in a single structural member that is an indication that the inclination member and inclination angle are adjustable and can be varied}; 
-at least one module comprising a frame, the heating member and the inclination member being connected to the frame {[FIG. 1] 108 is the module that has the frame 110, heating member 123, and inclination member 116 being connected to it}; and 
- a displacement system for displacing the frame so as to modify successively the inclination of the at least one part of the longitudinal portion of the blank {[FIG. 5] 222 is the displacement system and moved axially to impart the inclination by the inclination member, [0059]}.  
BENSON, however, is silent on the detailed structure of the heating member.
In the same field of endeavor that is related to induction heating apparatus for composites, KADEN discloses the heating member comprising an upper wall and two side walls defining a cavity oriented towards the support member, each of said two sidewalls being oriented at an angle of inclination relative to the upper wall and the angle of inclination being adjustable {[abstract], [0169] note heating is on the composite, [0171] note metal mesh is also flexible, [0222] note the teaching that due to flexibility of the heating member, it can be applied to workpiece with curved side, as such when applied to the shaped blank of BENSON above, will have a top upper wall and two inclined sidewall that are formed, thus the cavity is toward the support member}.
At the effective filing date of instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the flexible heating member of KADEN in the shaping apparatus of BENSON.
As disclosed by KADEN, the advantage of this flexible heater is that it conforms to the inclined or curved sides of the shaped blank and therefore provides a homogenous heating {[0222]}.
Regarding claim 12, BENSON discloses wherein the inclination member comprises a rolling member configured to compress the blank during displacement of the displacement system {[FIG. 1] note 116 is roller, [abstract] note rolling to affect pressing or compressing}. 
Regarding claim 13, BENSON discloses wherein the rolling member extends along a plane transverse to the longitudinal axis {[FIG. 1] roller 116 extension is perpendicular to 102/106 or the longitudinal axis}.  
Regarding claim 14 and the limitation “wherein the inclination member is attached to at least one parameterizable device, said parametrizable device being sized and shaped to modify the angle of inclination of the rolling member from a first angle to a larger second angle” the embodiment of BENSON disclosed above under claim 11 {[FIG. 1]} does not expressly disclose each inclination member comprises at least one parameterizable device for modifying the angle of inclination of the rolling member.
 However, a different embodiment discloses each inclination member 800A, 800B comprises at least one parameterizable device for modifying the angle of inclination of the rolling member {[0092] note the teaching that the shaft can be angled, [FIG. 15B]}. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have modified the disclosed embodiment of BENSON as related to claim 11 such that each inclination member comprises at least one parameterizable device for modifying the angle of inclination of the rolling member. The advantage as taught by BENSON is that it as enables control of the surface area of contact {[0092]}.
Regarding claim 15, BENSON discloses wherein inclination member is a first inclination member and further comprising a second inclination member, and wherein the two inclination members are configured to modify inclinations of two side parts of the longitudinal portion of the blank {[pasted figure] see the two annotated members}.
Regarding claim 16, BENSON discloses further comprising at a cooling member configured to cool the blank to solidify the thermoplastic matrix of the blank {[0048]}.
Claims 21 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over BENSON.
Regarding claims 21 and 23-25, as indicated in the 35 USC 112(a) section above, these claims lack written descriptions support. In the interest of compact prosecution, the Examiner interprets claims 21and 23-5 as reciting a plurality of frames with their inclination member (rollers) and actuators. 
BENSON discloses a plurality inclination member, and actuators and a displacement system {see claim 11 above, [FIG. 6], [0070] note plurality of rollers (inclination members) and actuators}.
BENSON, however, discloses one frame for this system {[FIG. 6] 310} and is silent on a second frame downstream of the first frame. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have duplicated the frame 110 of BENSON and have placed it downstream of the system (the second frame), since it has been held that, absent of unexpected results, a mere duplication of working parts of a device involves only routine skill in the at {see MPEP 2144.04 (VI)(B).
One would have been motivated to have duplicated this frame in order to better maintain the desired shape on the processed blank as it travels through the system.
Regarding claim 26, BENSON discloses wherein the inclination member is a roller {[FIG. 1] note the roller 116}. 
 Regarding claim 27 BENSON discloses wherein the support member has a first side surface extending at an angle to the surface and a second side surface extending at an angle to the surface {[FIG. 1] note that support 106 has surface at an angle in relation to its top surface}.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over BENSON as applied to claim 21 above, and further in view of KADEN.
Regarding claim 22, BENSON discloses all the limitations of claim 21 as discussed above. BENSON, however, is silent on the detailed structure of the heating member.
In the same field of endeavor that is related to induction heating apparatus for composites, KADEN discloses wherein the heating member comprising an upper wall and two side walls defining a cavity oriented towards the support member, each of said two sidewalls being oriented at an angle of inclination relative to the upper wall and the angle of inclination being adjustable {[abstract], [0169] note heating is on the composite, [0171] note metal mesh is also flexible, [0222] note the teaching that due to flexibility of the heating member, it can be applied to workpiece with curved side, as such when applied to the shaped blank of BENSON above, will have a top upper wall and two inclined sidewall that are formed, thus the cavity is toward the support member}.
At the effective filing date of instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the flexible heating member of KADEN in the shaping apparatus of BENSON.
As disclosed by KADEN, the advantage of this flexible heater is that it conforms to the inclined or curved sides of the shaped blank and therefore provide a homogenous heating {[0222]}.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748